FILED
                                                                              December 6, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                            STATE OF WEST VIRGINIA
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS


Scarlett T.,
Respondent Below, Petitioner

vs.) No. 21-0528 (Marion County 20-D-AP-1)

Jay T.,
Petitioner Below, Respondent



                              MEMORANDUM DECISION



        Petitioner Scarlett T. appeals the circuit court’s June 7, 2021, order affirming the family
court’s order granting Respondent Jay T.’s petition for modification of the parties’ parenting plan
and finding petitioner in contempt of the divorce decree requiring her to keep respondent
informed of various events in the parties’ children’s lives. 1 Upon our review, we determine that
oral argument is unnecessary and that a memorandum decision affirming the circuit court’s order
is appropriate. See W. Va. R. App. Proc. 21.

       The parties, who were married for approximately fourteen years prior to their divorce, are
parents to four children, and they had been operating under a mediated parenting plan, 2 which
was incorporated into their 2014 final divorce decree. 3 Respondent petitioned to modify that
parenting plan after discovering messages from petitioner to one of the parties’ children

       1
         Petitioner appears by counsel Amy L. Lanham, respondent appears by counsel Gabrielle
R. Flanagan and Ashley Joseph Smith, and the children’s guardian ad litem, Clarissa M. Banks,
appears. We use initials where necessary to protect the identities of those involved in this case.
See W. Va. R. App. Proc. 40(e).
       2
         This plan provided that the children were to be with respondent every other week from
Tuesday after school (or 4:00 p.m.) until Thursday at 8:00 a.m., and on the alternate week, the
children were to be with respondent every other Friday after school (or 4:00 p.m.) until Sunday
at 4:00 p.m. The plan provided further that respondent would enjoy six additional days when the
children were not in school. All other times, the children were to be with petitioner.
       3
          Two of their four children have reached the age of majority, so the parenting plan at
issue pertains only to the parties’ two youngest children.




                                                1
encouraging the child to “rock [the] boat” while respondent was on vacation with the children
and reprimanding the child for having positive interactions with respondent. 4 Respondent also
filed a petition for contempt, alleging that petitioner violated the divorce decree in various ways,
including by failing to keep him informed of the children’s activities and medical treatment,
disparaging him in an attempt to negatively influence the children’s perception of him, and
scheduling activities for the children during his parenting time.

        Before hearing these petitions, the family court appointed a guardian ad litem (“GAL”),
and the parties also began operating under a trial plan affording each equal parenting time. At the
hearing on these petitions, many witnesses testified, including the children’s psychologist, the
parties, the GAL, the parties’ two eldest children, and friends or school personnel who were
familiar with the family’s dynamics and parties’ respective parenting styles. Following its
consideration of the evidence adduced, the family court adopted the GAL’s recommendation that
the parties remain on the fifty-fifty parenting plan, finding it to be in the children’s best interests.
The family court made its modification under West Virginia Code § 48-9-401(b), which provides
that “[i]n exceptional circumstances, a court may modify a parenting plan if it finds that the plan
is not working as contemplated and in some specific way is manifestly harmful to the child[ren],
even if a substantial change of circumstances has not occurred.” The family court found that
petitioner “engage[d] in behavior designed to interfere with the [respondent’s] relationship with
his children. Specifically, the text messages wherein the [petitioner] attempts to get the children
to make comments and cause problems during the [respondent’s] parenting time and then
directing the children to delete the messages.” Further, the family court found that petitioner
“repeatedly failed to provide information to the [respondent] regarding the activities of the
children and attempted to frustrate the [respondent’s] parenting time by not advising him of the
children’s activities, illnesses, etc.” Accordingly, the family court found that

       [t]he children are being harmed by the current parenting plan because the
       [petitioner] is attempting to alienate the children from the [respondent] through
       her actions with regard to the text messages, failure to provide the father
       information about the children’s health and activities, and refusal to communicate
       with the [respondent] about the children.

And the family court determined that the modification

       attempts to remedy the harm to the [f]ather/[c]hildren relationship by giving the
       children a consistent (and longer consecutive period of time) with the father[,]


       4
          Since the parties’ divorce, respondent has remarried, and his new wife was also on
vacation with respondent and the children. The messages from petitioner, addressed to her son
who was no older than fourteen, were laden with expletives and referred to respondent’s wife as
a “f[*]cking b[*]tch,” asked the son if he told respondent and his wife that he did not “want to go
and to F off,” and repeatedly demanded that the child “make it very clear . . . that u . . . hate it
there and with them and want to go home.”




                                                   2
       [t]hereby enabling the [f]ather to be a presence in the life of the children without
       the hostility between the parents causing fear and stress to the children.

The family court also granted respondent’s petition for contempt, finding that petitioner had
acknowledged at the hearing that she failed to keep respondent informed and that she “engag[ed]
in extreme mental and emotional abuse of the children and influenc[ed] them to think negatively
of their father.” Petitioner appealed to the circuit court, which found no error. The circuit court
also declined to award petitioner her attorney’s fees, finding that an award was “unwarranted
because . . . the facts of this case [do not] meet the appropriate reasons for attorney[’]s fees as
outlined in West Virginia Code §48-1-305.”

        Petitioner raises five assignments of error on appeal, but they can be distilled into two
issues: whether the family court erred in modifying the parties’ parenting plan, and whether the
family court erred in failing to award petitioner her attorney’s fees. Petitioner claims error in the
modification because the problematic messages to her son were a “one-time occurrence,”
respondent behaved poorly 5 and failed to exercise all his parenting time, and she had excuses for
failing to keep him informed. Petitioner also argues that the minor children expressed a
preference for returning to the original parenting plan that afforded respondent less time, and she
claims that there was no evidence that her behavior was manifestly harmful to the children.

               In reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).

        We find no error in the family court’s modification of the parties’ parenting plan to afford
respondent equal parenting time. Petitioner’s efforts to highlight respondent’s failures or bad
behavior while downplaying her own amount to nothing more than a request that this Court
reweigh evidence and make findings different from those made by the family court. But this
Court cannot set aside a lower court’s findings “unless clearly erroneous,” and a finding is
clearly erroneous only when “the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Syl. Pt. 1, in part, In re Tiffany Marie
S., 196 W. Va. 223, 470 S.E.2d 177 (1996). Also, this Court “must affirm a finding if the [lower]
court’s account of the evidence is plausible in light of the record viewed in its entirety.” Id. The

       5
         Petitioner maintains that respondent was physically and verbally abusive toward her and
the children. Of the instances of abuse testified to, Child Protective Services (“CPS”)
investigated all but one and did not substantiate the allegations. The remaining incident allegedly
occurred after CPS’s investigation. The police were called, they investigated the incident, but
they took no action against respondent. Notably, petitioner does not argue that respondent
presents a danger to his children such that he should be prevented from seeing them. To the
contrary, petitioner testified that she encourages the children to spend time with their father.



                                                 3
family court expressly found that the original parenting plan was not working as contemplated
and was manifestly harmful to the children because it facilitated petitioner’s efforts to alienate
the parties’ children from their father. Petitioner has failed to demonstrate that these findings
were clearly erroneous or that the family court abused its discretion by modifying the parenting
plan to ameliorate the harm. Petitioner has likewise failed to establish that modification was
erroneous simply because it was not in accordance with the minor children’s wishes. West
Virginia Code § 48-9-401 provides that a court “may modify” (emphasis added) a parenting plan
to accommodate a child’s preference, and this Court has authorized courts “to give that
preference such weight as circumstances warrant.” Syl. Pt. 7, in part, Garska v. McCoy, 167 W.
Va. 59, 278 S.E.2d 357 (1981). The family court considered the children’s preferences, but it
determined that affording each party equal parenting time was in the children’s best interests to
address the harm caused by petitioner’s conduct.

        We also find no error in the circuit court’s denial of petitioner’s request for attorney’s
fees. Petitioner argues that the circuit court should have addressed her request under Syllabus
Point 4 of Banker v. Banker, 196 W. Va. 535, 474 S.E.2d 465 (1996), in which this Court
outlined the factors a court should consider in determining whether to award attorney’s fees in
divorce actions. 6 Invoking some of those factors, petitioner argues that respondent earns more
money, that his behavior was “more horrific and appalling,” and that her attorney’s fees are
reasonable. Petitioner has failed to support her claim regarding the parties’ respective financial
positions with a citation to the record, has merely concluded without elaboration that her
attorney’s fees are reasonable, and has failed to account for the consideration of the parties’
behavior undertaken by the fact finder. Furthermore, petitioner’s position ignores that she did not
receive “beneficial results,” a factor to be considered under Banker. Id. As a result, she has failed
to demonstrate that her attorney’s fees should have been awarded under Banker. See id. at 538,
474 S.E.2d at 468, Syl. Pt. 4, in part (“[A]n award of attorney’s fees rests initially within the
sound discretion of the family [court] and should not be disturbed on appeal absent an abuse of
discretion.”).

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.

ISSUED: December 6, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison


       6
         Although the test set forth in Syllabus Point 4 of Banker v. Banker, 196 W. Va. 535,
474 S.E.2d 465 (1996), is “specifically limit[ed]” to divorce actions, we have also “recognized
that the Banker factors ‘are equally relevant and applicable to proceedings stemming from,
although following, the actual divorce.’” Paugh v. Linger, 228 W. Va. 194, 200, 718 S.E.2d 793,
799 (2011) (citation omitted).



                                                 4
Justice Elizabeth D. Walker
Justice William R. Wooton
Justice C. Haley Bunn

DISSENTING:

Justice Tim Armstead

Armstead, J., dissenting:

        I would have set this case for oral argument to thoroughly address the errors alleged in
this appeal. Accordingly, I respectfully dissent.




                                               5